            Case: 21-2655 Document:
Case 5:16-cv-10444-JEL-MKM          24-1 PageID.66153
                           ECF No. 1871,   Filed: 07/06/2021    Page: 1 Page 1 of 7 (1 of 7)
                                                         Filed 07/06/21




                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
     Deborah S. Hunt           POTTER STEWART U.S. COURTHOUSE          Tel. (513) 564-7000
         Clerk                     CINCINNATI, OHIO 45202-3988        www.ca6.uscourts.gov




                                               Filed: July 06, 2021

  Ms. Margaret Bettenhausen
  Mr. Nathan A. Gambill
  Office of the Attorney General of Michigan
  P.O. Box 30755
  Lansing, MI 48909

  Mr. Mark Cuker
  Cuker Law Firm
  One Logan Square
  Suite 1200
  Philadelphia, PA 19103

  Theodore J. Leopold
  Cohen, Milstein, Sellers & Toll
  2925 PGA Boulevard
  Suite 200
  Palm Beach Gardens, FL 33410

  Ms. Emmy L. Levens
  Ms. Jessica B. Weiner
  Cohen, Milstein, Sellers & Toll
  1100 New York Avenue, N.W.
  Suite 500-W
  Washington, DC 20005

  Mr. Michael L Pitt
  Pitt, McGehee, Palmer & Rivers
  117 W. Fourth Street
  Suite 200
  Royal Oak, MI 48067

  Mr. Adam Ezra Schulman
  Hamilton Lincoln Law Institute
  1629 K Street, N.W.
  Suite 300
  Washington, DC 20006
            Case: 21-2655 Document:
Case 5:16-cv-10444-JEL-MKM          24-1 PageID.66154
                           ECF No. 1871,   Filed: 07/06/2021    Page: 2 Page 2 of 7 (2 of 7)
                                                         Filed 07/06/21




  Mr. Hunter J. Shkolnik
  NSPR Law Services
  270 Munoz Rivera Avenue
  Suite 201
  Hato Rey, PR 00918

  Mr. Corey M. Stern
  Levy Konigsberg
  605 Third Avenue
  33rd Floor
  New York, NY 10158

  Mr. Valdemar L. Washington
  Law Office
  P.O. Box 187
  Flint, MI 48501-0187


                   Re: Case No. 21-2655, In re: Raymond Hall, et al
                       Originating Case No. : 5:16-cv-10444

  Dear Counsel,

    The court issued the attached published order today in this case.

                                                  Yours very truly,

                                                  Deborah S. Hunt, Clerk

                                                  Cathryn Lovely, Opinions Deputy

  cc: Ms. Kinikia D. Essix

  Enclosure
            Case: 21-2655 Document:
Case 5:16-cv-10444-JEL-MKM          24-2 PageID.66155
                           ECF No. 1871,   Filed: 07/06/2021    Page: 1 Page 3 of 7 (3 of 7)
                                                         Filed 07/06/21



                                   RECOMMENDED FOR PUBLICATION
                                   Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                          File Name: 21a0154p.06

                      UNITED STATES COURT OF APPEALS
                                      FOR THE SIXTH CIRCUIT



                                                                ┐
   IN RE: RAYMOND HALL; ROBERT HEMPEL; ASHLEY                   │
   JANKOWIAK; LAWRENCE A. REYNOLDS; SHAMIYA                     │
   CHAPMAN; DOROTHY CHAPMAN; HELEN CHAPMAN;                      >        No. 21-2655
                                                                │
   ELIZABETH FRANKLIN; LASHONDA JONES,
                                                                │
                                       Petitioners.             │
                                                                ┘
                                  On Petition for Writ of Mandamus.
           United States District Court for the Eastern District of Michigan at Ann Arbor;
                        No. 5:16-cv-10444—Judith E. Levy, District Judge.

                                   Decided and Filed: July 6, 2021

                 Before: GRIFFIN, KETHLEDGE, and MURPHY, Circuit Judges.
                                    _________________

                                               COUNSEL

  ON PETITION FOR WRIT OF MANDAMUS AND SUPPLEMENTAL BRIEF: Adam E.
  Schulman, HAMILTON LINCOLN LAW INSTITUTE, Washington, D.C., Valdemar L.
  Washington, WASHINGTON LEGAL, Flint, Michigan, Mark R. Cuker, CUKER LAW FIRM,
  LLC, Philadelphia, Pennsylvania, for Petitioners. ON RESPONSE: Hunter J. Shkolnik,
  NAPOLI SHKOLNIK PLLC, Hato Rey, Puerto Rico, for Individual Plaintiffs. The Honorable
  Judith E. Levy, UNITED STATES DISTRICT COURT, Ann Arbor, Michigan, as Amica Curiae.
                                         _________________

                                                 ORDER
                                         _________________

         Objectors to a class action settlement in the In re Flint Water Cases petition for a writ of
  mandamus, asking this court to compel the district court: “(1) to cease holding off-the-record
  substantive ex parte meetings that exclude petitioners’ counsel; (2) to order the participants at the
  March 1 and May 3 conferences to recount for the record their recollection of what transpired at
  those conferences; (3) to order settling parties to identify any other substantive unrecorded
            Case: 21-2655 Document:
Case 5:16-cv-10444-JEL-MKM          24-2 PageID.66156
                           ECF No. 1871,   Filed: 07/06/2021    Page: 2 Page 4 of 7 (4 of 7)
                                                         Filed 07/06/21


   No. 21-2655                                 In re Hall                                     Page 2


  conferences since February 26, 2021; and (4) to refrain from continuing to prescribe or dictate
  the litigation strategy of the parties in advocating for the settlement.” We deny the petition.

         A writ of mandamus is a “drastic and extraordinary remedy reserved for really
  extraordinary causes.” Cheney v. U.S. Dist. Ct. for the Dist. of Columbia, 542 U.S. 367, 380
  (2004) (internal quotation marks and citation omitted). Before a writ will issue, the petitioners
  “must show that they lack adequate alternative means to obtain the relief they seek and . . . that
  their right to issuance of the writ is clear and indisputable.” Mallard v. U.S. Dist. Ct. for the S.
  Dist. of Iowa, 490 U.S. 296, 309 (1989) (emphasis added; citations, brackets, and quotation
  marks omitted). If these two prerequisites are met, then we must also be satisfied that issuance
  of “the writ is appropriate under the circumstances.” Cheney, 542 U.S. at 381.

         Petitioners raise serious allegations, especially as it relates to off-the-record conferences
  that preceded the withdrawal of class counsel’s motion regarding “bone lead testing.” The
  global settlement of these cases proposes to increase the funds available to participants who
  establish higher levels of lead exposure through these bone scans. Yet Dr. Lawrence Reynolds,
  one of the petitioners and the health advisor to the Mayor of Flint, objected to the propriety of
  this testing. Other petitioners objected that the testing has not been made equally available to all
  participants. Soon after Dr. Reynolds filed his objection, class counsel, including Michael Pitt,
  moved to suspend the testing. If one takes the petition’s allegations at face value, the district
  court held an off-the-record conference without objectors, at which it told Pitt that he would have
  to withdraw as class counsel if he pursued this motion. Although Pitt claims the motion was in
  the best interests of the absent class members, the court allegedly indicated that it was
  inconsistent with the settlement.

         Respectfully, courts do not typically tell counsel which positions they must take. Rather,
  “[i]n our adversarial system of adjudication, we follow the principle of party presentation.”
  United States v. Sineneng-Smith, 140 S. Ct. 1575, 1579 (2020). And courts must diligently
  ensure that class counsel places the interests of the absent class members over the interests in
  achieving settlement—not the other way around. See Shane Grp., Inc. v. Blue Cross Blue Shield
  of Mich., 825 F.3d 299, 309 (6th Cir. 2016). But despite the seriousness of these allegations,
            Case: 21-2655 Document:
Case 5:16-cv-10444-JEL-MKM          24-2 PageID.66157
                           ECF No. 1871,   Filed: 07/06/2021    Page: 3 Page 5 of 7 (5 of 7)
                                                         Filed 07/06/21


   No. 21-2655                                  In re Hall                                     Page 3


  petitioners still must show that mandamus is the appropriate remedy. They have not carried that
  burden.

         The district court has not approved the settlement agreement and petitioners’ objections
  remain pending before the district court. If the district court overrules their objections, and if the
  petitioners believe this decision was because of some impropriety that the district court has
  committed or will commit, they will have an avenue of relief that suffices for nearly all litigants:
  a direct appeal. See Devlin v. Scardelletti, 536 U.S. 1, 14 (2002); Kelly v. Great Seneca Fin.
  Corp., 447 F.3d 944, 951 (6th Cir. 2006). This readily available alternative means of relief
  dooms petitioners’ request for a writ.

         Petitioners have also failed to show “a clear and indisputable right” to the relief they
  seek. They claim a right to attend meetings held by the district court. They premise their
  argument on their alleged status as parties to the action, which they contend means that any
  proceeding they do not attend is ex parte. However, nonnamed class members (like petitioners)
  are “parties for some purposes and not for others.” Devlin, 536 U.S. at 9–10. An objector’s
  party-status is not an “absolute characteristic, but rather a conclusion about the applicability of
  various procedural rules that may differ based on context.” Id. at 10. Petitioners have failed to
  show that objectors indisputably qualify as “parties” for the purposes of pre-judgment
  conferences. The cases that they cite for this proposition stand for nothing more than that
  nonnamed objectors are considered parties to a class-action judgment and therefore can file an
  appeal or a motion under Rule 60(b). See id. at 14; Pearson v. Target Corp., 893 F.3d 980, 984
  (7th Cir. 2018). No judgment affecting objectors has entered, so they are not clearly and
  indisputably “parties” under the cases they cite.

         Moreover, petitioners’ broad argument that a nonnamed class member generally “is a
  party to the class-action litigation before the class is certified,” is—to use the Supreme Court’s
  words—“surely erroneous.” Smith v. Bayer Corp, 564 U.S. 299, 313 (2011) (quoting Devlin,
  536 U.S. at 16 n.1 (Scalia, J., dissenting)). Requiring district courts to invite unnamed class
  members and individual attorneys to every proceeding risks the efficiency interests that class
  actions are meant to promote. See Gen. Tel. Co. of Southwest v. Falcon, 457 U.S. 147, 159
  (1982). This is why district courts appoint interim lead and liaison counsel to represent the
            Case: 21-2655 Document:
Case 5:16-cv-10444-JEL-MKM          24-2 PageID.66158
                           ECF No. 1871,   Filed: 07/06/2021    Page: 4 Page 6 of 7 (6 of 7)
                                                         Filed 07/06/21


   No. 21-2655                                   In re Hall                                     Page 4


  class’s interests in pre-judgment proceedings. Manual for Complex Litigation, § 10.22 (4th ed.
  2004). Otherwise, district courts would face the logistical nightmare of innumerable attorneys
  attending even the most minor scheduling conference.

          And even if one could raise colorable arguments why petitioners’ request for an
  invitation to certain conferences is reasonable, this claimed right is not clear and indisputable
  given the fluid nature of an objector’s party-status and the lack of any existing authority that
  recognizes or supports it. Thus, petitioners have not shown a clear and indisputable right to the
  relief they seek, which requires denying their request for a writ.

          As to petitioners’ complaint that the district court allegedly directed the litigation strategy
  of class counsel by pressuring him to withdraw the motion, they request only that we order the
  district court to “refrain from continuing to prescribe or dictate the litigation strategy of the
  parties in advocating for the settlement.” But the record currently before us on this point is
  disputed, and the district court’s account of this interaction does not show any coercion.
  According to the court, Pitt “certainly . . . could have requested that the subject be heard at the
  next status conference” without jeopardizing his appointment as class counsel. Given this factual
  uncertainty, it is not “clear and undisputable” that petitioners are entitled to the relief they
  request. And to the extent that petitioners ask us to remind the district court of the judiciary’s
  proper role, its order makes clear that it is aware of its ethical obligations.

          The other circumstances of this case also do not merit the extraordinary relief requested.
  As of now, petitioners raise only speculative threats. The only alleged threat they face is that
  “the district court could hold more ex parte hearings with settling counsel, and could continue to
  instruct them in the defense of the contested motions for approval of settlement and attorneys’
  fees.” The record reveals no reason to believe that the district court presently intends to take
  such action. Moreover, regardless of what the district court does in the meantime or what could
  occur at meetings that might happen, petitioners will have their day in court. The district court
  plans to hear from them at least twice during the three-day fairness hearing, where they can
  express their views, hear from their opponents, and submit the merits of their arguments to the
  court. And if something improper happens before then, objectors can vindicate whatever rights
  they have on direct appeal.
            Case: 21-2655 Document:
Case 5:16-cv-10444-JEL-MKM          24-2 PageID.66159
                           ECF No. 1871,   Filed: 07/06/2021    Page: 5 Page 7 of 7 (7 of 7)
                                                         Filed 07/06/21


   No. 21-2655                                In re Hall                                    Page 5


           Our denial of the petition for a writ of mandamus should not be mistaken for anything
  other than what it is: a ruling that the “extraordinary remedy” of mandamus is not the proper
  route by which to air the serious concerns that the petition raises. See United States ex rel.
  Pogue v. Diabetes Treatment Ctrs. of Am., Inc., 444 F.3d 462, 472 (6th Cir. 2006) (citation
  omitted). This denial means only that the upcoming fairness hearing is the venue to litigate those
  concerns—with any later appeal taken to this court in the ordinary course. See Devlin, 536 U.S.
  at 10.

           The petition for a writ of mandamus is DENIED.

                                               ENTERED BY ORDER OF THE COURT




                                               Deborah S. Hunt, Clerk
